Opinion,
Me. Justice Paxson :
The plaintiff in error has misapprehended the vital point in his case. The learned judge below did not lay down the broad principle that “ there can be no recovery against one only in an action on the case in the nature of a conspiracy brought against two or more.” What he did say was this: “ That fraud is never to be presumed, but must always be proven by evidence that is clear and satisfactory to the jury. And this action is founded upon the alleged fraud of the defendants. In order that the plaintiff can recover in this action they must find that the evidence establishes by satisfactory proof the fact that the defendants were guilty of fraud, and tiffs must be true of both defendants, as both John H. and Cornelius Cronin must have intended a fraudulent act in order to entitle the plaintiff to recover.”
The plaintiff has assigned this instruction for error and has cited Laverty v. Vanarsdale, 65 Pa. 507, and some other cases in support of his position. In our opinion he is not sustained by any of them. Laverty v. Vanarsdale is perhaps the strongest, and that does not touch the case. That was an action on the case, in the nature of a conspiracy, brought by Laverty against Yanarsdale and ten others, for injuring him in his business as a school teacher. The allegation was that *45the defendants, for the purpose of preventing plaintiff from being engaged as a school teacher for another year wilfully and maliciously prepared, signed and induced others to sign a petition representing that he was unfit for a teacher, etc. It was held by this court, in reversing the court below, that “where the action is brought against two or more, as concerned in the wrong done, it is necessary, in order to recover against all of them, to prove a combination or joint act of all. For this purpose it may be important to establish the 'allegation of a conspiracy. But if it turn out on the trial that only one was concerned, the plaintiff may still recover, the same as if such one had been sued alone. The conspiracy or combination is nothing so far as sustaining the action goes, the foundation of it being the actual damage done to the party,” and Hutchins v. Hutchins, 7 Hill 104; Jones v. Baker, 7 Cow. 445, and Parker v. Huntingdon, 2 Gray 124 were cited by Mr. Justice Read in support of this text. This is perfectly good law. Under the facts of that case the combination or conspiracy was nothing. One of the defendants could have traduced the character of the plaintiff as a teacher, as well as a number of them, and if he had done so he was clearly liable in damages for his own act even although the other defendants had no part in it. It was an act capable of being performed by one defendant alone. But in the case in hand the conspiracy was everything. Without it the plaintiff had no cause of action, for the plain reason that the acts charged in the declaration were of such a nature that they could not be committed by one defendant alone. It was alleged that Cornelius Cronin had confessed fraudulent judgments to his son John for the purpose of hindering, delaying and cheating the creditors of the former; that executions had been issued upon these fraudulent judgments, and his property sold and bought in by the son at much less than its value. This, if true, would have been a fraud upon the plaintiff and other creditors. The jury found that it was not true, under proper instructions from the court. For how could fraudulent judgments spring into existence between a father and son without collusion, combination and conspiracy ? And if the judgments were bona fide, then the son was merely using the legal remedies to collect an honest debt due from his father. He had as much right to do *46this as had any other creditor, and no action lies against him therefor.
The case is too plain for argument.
Judgment affirmed.